DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 and 4/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slack cavity of claims 5, 12, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the lead line for numeral 202 should be a non-touching arrow (Fig. 2), the numerals 3 and 6 are not in the specification (Fig. 2), the lead line for numeral 506 should touch the sapphire rod (Fig. 5), the lead line for numeral 304 should touch the fiber (Fig. 6), and the lead line for numeral 602 should touch a slack cavity (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to because the numeral 104 is twice incorrectly associated with multiple sensors and sensors (para. [0017]), the numeral 204 is incorrectly associated with optical fiber (para. [0019]), and “sensor top” is an apparent typo of “sensor tip” (para. [0012]).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: “ferule” is an apparent typo of “ferrule” (claim 13) and “sensor top” is an apparent typo of “sensor tip” (claim 14).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5, 12, and 20  No slack cavity is shown in the drawings and a slack cavity is only stated in the specification without indicating where in the pressure plug such a cavity exists, the associated numeral 602 pointing to a solid fiber, and Fig. 6 only showing a solid interior for the pressure plug other than a tight, narrow passage for the fiber 304.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5, 12, and 20  The term "high" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Deleting everything following “sensor device” will overcome this rejection.
Claim 16  This claim recites “an optical tip” in the preamble and then again in the second sub-paragraph, making it unclear whether an additional optical tip is required.  Claims 17-20 depend from claim 16.
Claim 17  There is insufficient antecedent basis in the claim for “the rod holder”.  
Claim 18  The term "old" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Changing “old” to “in place” will overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17  This claim depends from claim 16 which requires the removal of an optical tip and the insertion of a new optical tip, which necessarily requires all features of the optical tip to be replaced.  This claim then assumes that a rod holder was removed, when claim 16 does not indicate that the removal of a rod holder occurs.  This claim then requires that the new optical tip include a structure, i.e., a rod holder, from the replaced optical tip, which is inconsistent with claim 16, which requires that all structures from the removed optical tip be replaced with new structures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donzier et al. (US20170219737) [Donzier].
Claim 1  Donzier discloses a downhole logging tool [a logging tool unit 50; para. 0048; Figs. 1,6a; abstract], comprising: 
a tool body [a pressure-resistant rigid housing 52 (tool body); para. 0049]; 
a bulk head on the tool body [a housing of the tool sub-module (bulk head) connected to the pressure resistant rigid housing 52; para. 0035; Fig. 6a] a plurality of arms radially expandable from the tool body [the central pressure-resistant rigid housing 52 that carries external centralizer 53 (plurality of arms) deploying arms (radially expanding); para. 0049]; and 
a plurality of sensor assemblies respectively coupled to and movable with the plurality of arms [multiple optical analysis probes 1 (sensor assemblies) ae secured on the inner face of the centralizers 53 deploying arms and are enclosed in a bending protective tube 9 that allows positioning (movable); para. 0035,0049], an individual sensor assembly of the plurality of sensor assemblies comprising: 
a tubular body 9 having a first end and a second end opposite the first end [an elongated probe/sensor has a general shape of an elongated cylindrical body with a first portion 2 (second end) and second portion 3 (first end); para. 0044,0045]; 
a pressure plug coupled to the first end of the tubular body [a high pressure seal/plug connection is obtained at the second portion 3 of the elongated cylindrical body; para. 0035], wherein the pressure plug is coupled to the bulk head [the high pressure seal between a probe connector 4 and a protective tube 9 is connected to the housing of the tool sub-module; para. 0035]; 
a sensor tip coupled to the second end of the tubular body [a coupling tube 24 (sensor tip) is in the first portion 2; para. 0036], wherein the sensor tip comprises an open end opposite the tubular body and an optical tip 5 [the coupling tube 24 has an opening to maintain an optical tip 5 in the first portion 2 that is located distally from the elongated cylindrical body; para. 0036,0037] removably positioned through the open end and held in place by a removable cap [the optical tip 5 is removably coupled inside the coupling tube 24 and is sealed against (held in place)  the elongated cylindrical body by a protecting sheath 25 (removable cap; para. 0036,0046], the optical tip comprising an optical rod and a rod holder [the optical tip 5 is a rod enclosed in a second portion 9b (rod holder); para. 0033,0036]; and 
an optical fiber extending from the pressure plug, through the tubular body, and into the sensor tip [an optical fibers bundle 6 extends throughout the elongated cylindrical body, including through the high pressure seal and through the coupling tube 25; para. 0032,0034; Figs. 1,3b] where the optical fiber is optically coupled to the optical rod [optical fibers bundle 6 is an optical link coupled to the optical tip 5, para. 0035].
Claim 2  Donzier, as discussed with respect to claim 1, discloses that the tool body houses electronic components [an optoelectronics module comprising various components 13 (electronic components) are located in the pressure-resistant rigid housing 52, also referred to as “the housing 52”; para. 0032] and the bulk head provides an interface between the electronic components internal to the tool body and the plurality of sensors external to the tool body [the housing of the tool sub-module has a hole (interface) connecting the various components 13 in the housing 52 to the exposed optical analysis probe 1; para. 0035,0049; Fig. 6a].
Claim 3  Donzier, as discussed with respect to claim 2, discloses that the pressure plug is sealed against the bulk head to isolate the inside of the tool body from an environment external to the tool body [the high pressure seal connection formed at a hole of the housing of the tool sub-module separates the inside of the housing 52 from external fluids 100 outside the housing 52; para. 0029,0035,0049].
Claim 4  Donzier, as discussed with respect to claim 2, discloses that the electronic components include a light source and a detector in optical communication with the optical fiber and optical rod in the sensor assembly [the various components 13 include a light source and light detector and are coupled to the optical tip 5 through the optical fiber bundle 6 in the optical analysis probe 1; para. 0030,0032].

Claim 8  As discussed with respect to claim 1, Donzier discloses a sensor device 1 [Figs. 1,6a; abstract], comprising: 
a tubular body 9  having a first end and a second end opposite the first end [an elongated probe/sensor has a general shape of an elongated cylindrical body with a first portion 2 (second end) and second portion 3 (first end); para. 0044,0045]; 
a pressure plug on the first end of the tubular body [a high pressure seal/plug connection is obtained at the second portion 3 of the elongated cylindrical body; para. 0035]; 
a sensor tip on the second end of the tubular body [a coupling tube 24 (sensor tip) is in the first portion 2; para. 0036], wherein the sensor tip comprises an open end opposite the tubular body and an optical tip 5 [the coupling tube 24 has an opening to maintain an optical tip 5 in the first portion 2 that is located distally from the elongated cylindrical body; para. 0036,0037] removably positioned through the open end [the optical tip 5 is removably coupled inside the coupling tube 24 and is sealed against (held in place)  the elongated cylindrical body by a protecting sheath 25 (removable cap; para. 0036,0046], the optical tip comprising an optical rod and a rod holder [the optical tip 5 is a rod enclosed in a second portion 9b (rod holder); para. 0033,0036]; and 
an optical fiber extending from the pressure plug, through the tubular body, and into the sensor tip [an optical fibers bundle 6 extends throughout the elongated cylindrical body, including through the high pressure seal and through the coupling tube 25; para. 0032,0034; Figs. 1,3b] where the optical fiber is optically coupled to the optical rod [optical fibers bundle 6 is an optical link coupled to the optical tip 5, para. 0035].
Claim 11  Donzier, as discussed with respect to claim 8, discloses that the optical rod is a sapphire rod [the optical tip 5 is a sapphire rod; para. 0033].

Claim 14  Donzier, as discussed with respect to claim 8, discloses that a sealing component between the optical tip and the opening of the sensor tip seals the inside of the sensor top against an external environment [a ring bulge 23 (sealing component) between the optical tip 5 and the coupling tube 24 creates a barrier to the penetration of fluids towards the inside of the coupling tube; para. 0036,0038].
Claim 15  Donzier, as discussed with respect to claim 8, discloses that the optical rod extends beyond the rod holder and is optically coupled to an external environment [the second portion 9b partially encloses the optical tip 5 letting a distal part of the optical tip 5 in contact with a fluid 100 (external environment) to be measure; para. 0031,0036].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donzier, in view of Park et al. (US20170363830) [Park].
Claim 5  Donzier, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions.
Park discloses that a pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions [the pressure-tight racetrack housing 128 (plug) includes a cavity 127 (slack cavity), the fiber (optical fiber) is loosely wound and retained in a cavity 127 to provide an excess of length and compensates for thermal expansion; para. 0017,0020,0021].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions, as disclosed by Park.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing the ability of surrounding devices to expand without snapping the optical fiber, protection of the optical fiber before thermal expansion of surrounding devices, and effectiveness of the tool by maintaining the integrity of the optical fiber.
Claim 12  Donzier, as discussed with respect to claim 11, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions.
Park discloses that a pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions [the pressure-tight racetrack housing 128 (plug) includes a cavity 127 (slack cavity), the fiber (optical fiber) is loosely wound and retained in a cavity 127 to provide an excess of length and compensates for thermal expansion; para. 0017,0020,0021].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions, as disclosed by Park.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing the ability of surrounding devices to expand without snapping the optical fiber, protection of the optical fiber before thermal expansion of surrounding devices, and effectiveness of the tool by maintaining the integrity of the optical fiber.
Claim 20  Donzier, as modified with respect to claim 19, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions.
Park discloses that a pressure plug includes a slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions [the pressure-tight racetrack housing 128 (plug) includes a cavity 127 (slack cavity), the fiber (optical fiber) is loosely wound and retained in a cavity 127 to provide an excess of length and compensates for thermal expansion; para. 0017,0020,0021].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide slack cavity where the optical fiber is in slack under neutral temperature and pressure conditions to withstand expansion of the sensor device under high temperature or pressure conditions, as disclosed by Park.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing the ability of surrounding devices to expand without snapping the optical fiber, protection of the optical fiber before thermal expansion of surrounding devices, and effectiveness of the tool by maintaining the integrity of the optical fiber.



Claims 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donzier, in view of Donzier et al. (US20170198574) [Donzier574].
Claim 6  Donzier, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the optical rod is permanently bonded to the rod holder. 
Donzier574 discloses an optical rod is permanently bonded to a rod holder [the protective tube 9 (rod holder) is sealed against the optical tip 5 by crimping (permanently bonded); para. 0052].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide that the optical rod is permanently bonded to the rod holder, as disclosed by Donzier574.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing additional security of the optical rod in the rod holder, additional security of the optical rod in the sensor tip, and a decrease in opportunity of external fluids seeping between the optical rod and the holder.
Claim 9  Donzier, as discussed with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the optical rod is permanently bonded to the rod holder. 
Donzier574 discloses an optical rod is permanently bonded to a rod holder [the protective tube 9 (rod holder) is sealed against the optical tip 5 by crimping (permanently bonded); para. 0052].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide that the optical rod is permanently bonded to the rod holder, as disclosed by Donzier574.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing additional security of the optical rod in the rod holder, additional security of the optical rod in the sensor tip, and a decrease in opportunity of external fluids seeping between the optical rod and the holder.
Claim 18  Donzier, as modified with respect to claim 16, further discloses an old optical rod, and an old rod holder, both of which are replaced by the new optical tip [the replacement optical tip 5 is a rod enclosed in a second portion 9b (rod holder), both of which replace a previous rod (old optical rod) and a previous second portion 9b (old rod holder); para. 0033,0036,0046; Fig. 5], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the optical tip includes an old optical rod permanently bonded to an old rod holder, both of which are replaced by the new optical tip.
Donzier574 discloses providing that an optical tip includes an optical rod permanently bonded to an old rod holder [the protective tube 9 is sealed against the optical tip 5 by crimping; para. 0041].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to have provided that the optical tip includes an optical rod permanently bonded to a rod hold, as disclosed by Donzier574.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that use of the apparatus would gain the advantages of providing additional security of optical rod in the rod holder, additional security of the optical rod in the sensor tip, and a decrease in opportunity of external fluids seeping between the optical rod and the rod holder.

Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donzier, in view of Keller et al. (US3740155).
Claim 7  Donzier, as discussed with respect to claim 1, discloses the removal of the optical tip [as discussed at claim 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the optical rod is removable from the rod holder.
Keller discloses an optical tip having an optical rod 32 in a rod holder 28, wherein the rod is easily removable from the rod holder [Fig. 1; col. 2, lines 55 – col. 3, line 20], the rod being cheaply replaced after removal [col. 3, lines 47-56].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier such that the rod was removable from the rod holder, as disclosed by Keller.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that after the claim 1 removal of both the rod and rod holder, the operator would gain the advantage of being able to replace either or both of the rod and rod holder after inspection and prior to replacing the optical tip back into the device.
Claim 10  Donzier, as discussed with respect to claim 8, discloses the removal of the optical tip [as discussed at claim 8; para. 0033,0036,0046], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the optical rod is removable from the rod holder.
Keller discloses an optical tip having an optical rod 32 in a rod holder 28, wherein the rod is easily removable from the rod holder [Fig. 1; col. 2, lines 55 – col. 3, line 20], the rod being cheaply replaced after removal [col. 3, lines 47-56].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier such that the rod was removable from the rod holder, as disclosed by Keller.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that after the claim 8 removal of both the rod and rod holder, the operator would gain the advantage of being able to replace either or both of the rod and rod holder after inspection and prior to replacing the optical tip back into the device.
Claim 17  Donzier, as modified with respect to claim 16, discloses the removal of the optical tip [as discussed at claim 16], and otherwise discloses all the limitations of this claim, but does not explicitly disclose removing a damaged optical rod from the rod holder; and placing a new optical rod into the rod holder to form the new optical tip.
Keller discloses an optical tip having an optical rod 32 in a rod holder 28, wherein the rod is easily removable from the rod holder [Fig. 1; col. 2, lines 55 – col. 3, line 20], the rod being cheaply replaced after removal [col. 3, lines 47-56].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier such that a damaged optical rod from the rod holder could be removed from the rod holder and a new optical rod placed into the rod holder to form the new optical tip, as disclosed by Keller.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that after the claim 16 removal of both the rod and rod holder, the operator would gain the advantage of being able to replace either or both of the rod and rod holder after inspection and prior to replacing the optical tip back into the device.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donzier, in view of Ren et al. (CN201763322) [Ren].
Claim 13  Donzier, as discussed with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose that an end of the optical fiber is held by a spring loaded ferrule in the sensor tip, wherein the spring loaded ferrule maintains the optical fiber in contact with the optical rod.
Ren discloses that an end of an optical fiber is held by a spring loaded ferrule in a sensor tip, wherein the spring loaded ferrule maintains the optical fiber in contact with an optical rod [an end of the sensor optical fiber 14 is stably abutted by a fiber ferrule 134 having a spring 132 inside the sensor fiber connector 133 (sensor tip); para. 0018; Figs. 2,3].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to provide that an end of the optical fiber is held by a spring loaded ferrule in the sensor tip, wherein the spring loaded ferrule maintains the optical fiber in contact with the optical rod, as disclosed by Ren.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the apparatus would gain the advantages of providing a reliable means to secure the optical fiber, a reliable connection to the optical rod by means of urging the optical fiber toward the rod, and effectiveness of the tool due to a continuous optical channel.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donzier.
Claim 16  As discussed with respect to claims 1 and 8, Donzier discloses a method of changing an optical tip of a sensor assembly [an optical tip 5 coupling and replacement method of an optical analysis probe 1; para. 0042], comprising: 
removing a cap of a sensor head of the sensor assembly [a protective sheath 25 is cut from a coupling tube 24 of the optical analysis probe 1; para. 0046; Fig. 5], wherein the optical tip is coupled to a tubular body opposite a pressure plug [a first portion 9a of a protective tube 9 (tubular body) is plugged into the coupling tube 24 at a tip side opposite a high pressure seal connection at a probe connector 4; para. 0035,0043]; 
removing an optical tip from an opening in the sensor head [an optical tip 5 is disconnected from an optical fiber bundle 6, also referred to as “optical link 6”, inside an opening of the coupling tube 24; para. 0046; Fig. 5]; 
inserting a new optical tip into the opening of the sensor head [a replacement optical tip 5 (new optical tip) is plugged into the coupling tube 24; para. 0042,0046; Fig. 4], wherein the new optical tip includes an optical rod and a rod holder [the optical tip 5 is a rod enclosed in a second portion 9b; para. 0033,0036]; and 
placing a cap back onto the sensor head over the new optical tip [the protective sheath 25 is slid onto the coupling tube 24 over replacement optical tip 5; para. 0044,0046], the cap locking the new optical tip in place in the sensor head [the protective sheath forms a seal between the replacement optical tip 5 and the coupling tube 24; para. 0045,0046], wherein at least a portion of the optical rod extends through the cap and is optically coupled to an environment external to the sensor assembly [a portion of the optical tip 5 is exposed beyond the protective sheath 25, as seen in S3 of Fig. 5, and is in contact with an external fluid 100 outside of the optical analysis probe 1; para. 0033; Fig. 5].
Donzier otherwise discloses all the limitations of this claim, but does not explicitly disclose the removed cap is the replacement cap.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Donzier to use a new cap 25 as the replacement cap, the new cap being identical to the removed cap.  One of ordinary skill in the art would reasonably have expected that this substitution would have been within the skill of the art and would yield and achieve the predictable result that the new replacement cap would have less wear and tear than the old cap.
Claim 19  Donzier, as modified with respect to claim 16, discloses that the sensor assembly includes an optical fiber extending from the pressure plug, through the tubular body, and into the sensor head [an optical fibers bundle 6 extends throughout the optical analysis probe 1, including through the high pressure seal and through the coupling tube 24; para. 0032,0034; Figs. 1,3b] where the optical fiber is optically coupled to the optical rod [the optical fiber bundle 6 is the optical link coupled to the optical tip 5 inside the coupling tube 24; para. 0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676